In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00194-CR



           JOHNNIE HENRICHS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 202nd District Court
                Bowie County, Texas
            Trial Court No. 16F0468-202




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION
           Johnnie Henrichs pled guilty to driving while intoxicated, third or more. 1 Pursuant to a

plea bargain with the State, Henrichs was sentenced to ten years’ imprisonment, that sentence was

suspended, and he was placed on ten years’ community supervision. The trial court certified that

this was a plea agreement case and that Henrichs had no right of appeal; nonetheless, Henrichs,

acting pro se, filed an untimely notice of appeal. Because we find that we are without jurisdiction

over this case as a result of Henrichs’ plea bargain with the State, we dismiss the appeal for want

of jurisdiction.

           The Texas Legislature has granted a very limited right of appeal in plea bargain cases. Rule

25.2 of the Texas Rules of Appellate Procedure details that right as follows:

                  (2)   . . . . In a plea bargain case—that is, a case in which a defendant’s
           plea was guilty or nolo contendere and the punishment did not exceed the
           punishment recommended by the prosecutor and agreed to by the defendant—a
           defendant may appeal only:

                          (A)     those matters that were raised by written motion filed and
                   ruled on before trial, or

                            (B)     after getting the trial court’s permission to appeal.

TEX. R. APP. P. 25.2(a)(2). There is no indication in the record before this Court that Henrichs

either (1) filed a motion that was ruled on before trial or (2) obtained the trial court’s permission

to appeal. To the contrary, the trial court’s certification of Henrichs’s right of appeal indicates that

he has no right of appeal. Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure,




1
    See TEX. PENAL CODE ANN. §§ 49.04, 49.09 (Supp.).

                                                        2
this Court is required to dismiss an appeal if, as in this case, the trial court’s certification indicates

no right of appeal. See TEX. R. APP. P. 25.2(d).

        We informed Henrichs of this apparent defect in our jurisdiction over his appeal and

afforded him an opportunity to respond and, if possible, cure such defect. While Henrichs did file

a response to our jurisdictional defect letter, the response did not address the jurisdictional issues

raised by that letter.

        Because Henrichs has no right of appeal as a result of his plea bargain with the State, and

because the trial court’s certification correctly indicates that he is without a right of appeal, we

dismiss this appeal for want of jurisdiction.




                                                     Scott E. Stevens
                                                     Justice

Date Submitted:          October 17, 2019
Date Decided:            October 18, 2019

Do Not Publish




                                                    3